OPINION
McCORMICK, Judge.
This is an appeal from a conviction of possession of methamphetamine. The court assessed punishment at two years, probated.
On November 16, 1979, appellant was stopped by Ingleside police officer Malcolm Anderson for speeding (31 miles per hour in a 20 mile per hour flashing school zone). Upon appellant’s being unable to produce a valid driver’s license, he was placed under arrest and taken to jail. Upon arrival at the jail, appellant called his sister to come down and post bail. After about forty-five minutes, the sister had not yet arrived so the officers began to process appellant into jail. During the course of this processing, appellant was required to remove all objects from the clothing he wore. A plastic bag containing methamphetamine was discovered.
Appellant contends, and the State agrees, that the flashing signals marking the school zone were not, at that time, legally authorized. Approximately three weeks prior to the stop of appellant, the City had enacted a new city code which repealed all previous ordinances relating to traffic control. Under the new ordinance, the speed limit on the road where appellant had been stopped was thirty miles per hour. Appellant concludes that, since the State could not have convicted him for the offense for which he was initially arrested, the arrest was illegal and the methamphetamine discovered as a product of that arrest was not admissible against him.
With appellant’s contention, we cannot agree. In Soileau v. State, 156 Tex.Cr.R. 544, 244 S.W.2d 224 (1951), this Court held that the failure to show that a traffic control device was properly authorized did not vitiate the probable cause for a stop, and that such was authorized by Article 6701d, Sections 30-32 and 153, V.A.C.S. See also, Drago v. State, 553 S.W.2d 375 (Tex.Cr.App.1977), and Praska v. State, 557 S.W.2d 83 (Tex.Cr.App.1977). Following the lawful stop of appellant, the officer had probable cause to arrest appellant for failure to produce a valid driver’s license. Article 6687b, Section 13, V.A.C.S., and Article 6701d, Section 147, V.A.C.S. The discovery of the methamphetamine during the booking process at the jail was not the product of an illegal arrest, or an illegal search, and was properly admitted into evidence. Heck v. State, 507 S.W.2d 737 (Tex.Cr.App.1974), and Pulido v. State, 503 S.W.2d 578 (Tex.Cr.App.1974).
The judgment is affirmed.